Order, Supreme Court, New York County, entered June 28, 1976, granting reargument and thereupon implementing the remittitur of the Court of Appeals (Banco Brasileiro v Doe, 36 NY2d 592), unanimously affirmed, with one bill of $40 costs and disbursements to respondent. The appeal from the order of said court entered on May 3, 1976, is unanimously dismissed, as academic, without costs and without disbursements. Our attachment statute (CPLR art 62) passes constitutional muster (AMF v Algo Distrs., 48 AD2d 352) and the underlying merits of plaintiff’s claim would have been considered had defendants sought a post-attachment hearing, which they did not. We have examined the other points raised hereon and find them lacking in merit. Concur—Kupferman, J. P., Murphy, Lupiano, Lane and Nunez, JJ.